DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 1 July 2022.

Response to Amendment
Claims 1-2, 4-9, 11 and 12 have been amended. Claims 1-2 and 4-12 are pending. In the previous action (Non-Final Rejection filed on 5 April 2022), claims 1-2 and 4-12 were indicated as containing allowable subject matter. Claim 6 has been rewritten in independent form to include allowable subject matter of the previous claim 1. 
In response to the amendments to the specification, the objections thereto are withdrawn. In response to the submission of the replacement drawing sheets, the objections to the drawings are withdrawn. In response to the amendments to the claims, the objections to the claims, as well as the rejections under 35 USC 112(b), are withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2 and 4-12. The concept of an air cleaner disposed in an indoor space, comprising:
a communication unit configured to communicate with a moving agent moving in the indoor space; and
a processor configured to:
receive status information for a plurality of zones, wherein the status information includes at least one of air quality information and dust occurrence information collected by the moving agent, 
determine a specific zone among the plurality of zones in which air purification is to be performed using the status information collected by the moving agent, and perform air purification in the specific zone,
wherein the processor is further configured to:
determine zones of which an air quality is lower than a predetermined value among the plurality of zones based on the status information, and
determine a zone closest to a current position of the air cleaner among the zones of which air quality is lower than the predetermined as the specific zone in which the air purification is to be performed (claim 1); or 
comprising a sensor configured to collect additional status information including at least one of air quality information and dust occurrence information for a zone in which the air cleaner is currently located, and 
a processor configured to: 
receive status information for a plurality of zones, wherein the status information includes at least one of air quality information and dust occurrence information collected by the moving agent, 
determine zones of which an air quality is lower than a predetermined value among the plurality of zones based on the status information, 
determine a first zone closest to a current position of the air cleaner among the zones determined based on the status information and a second zone in which the air cleaner is currently located, 
determine a specific zone between the first zone and the second zone based on the status information and the additional status information, and
perform air purification in the specific zone (claim 6)
is considered to define patentable subject matter over the prior art.
The invention provides a means to expand the detection range of the status information, and when there are a plurality of areas requiring air purification, to perform air purification for a zone close to the air cleaner, thereby preventing waste due to movement (p. 73, bottom).
Yim et al. (KR20070098024A) teaches an air cleaner that moves to a place with a high degree of pollution based upon data from an auxiliary module 20 (p. 3/4, middle), but no suggestion is made to select a place based upon its proximity to the air cleaner as well. Park et al. (US 2018/0279847 A1) teaches a robot for suctioning dust around the robot ([0004]) that selects a cleaning area based upon the robot’s current location ([0130]). However, the robot is for vacuuming floors ([0028]), and no analogous moving agent is used. Zhang et al. (CN108247647A) discloses a cleaning robot (Abstract) that sets an area that is closest to a current position as the next area to be cleaned ([0017]). However, the robot is also for cleaning floors ([0076]), and no analogous moving agent is used. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772